Name: COMMISSION REGULATION (EC) No 3173/93 of 18 November 1993 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of boneless beef held by certain intervention agencies and intended for export to certain destinations, repeating Regulations (EEC) No 618/92 and (EEC) No 2582/93
 Type: Regulation
 Subject Matter: trade;  political framework;  animal product;  trade policy;  political geography
 Date Published: nan

 19 . 11 . 93 Official Journal of the European Communities No L 284/13 COMMISSION REGULATION (EC) No 3173/93 of 18 November 1993 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of boneless beef held by certain intervention agencies and intended for export to certain destinations, repeating Regulations (EEC) No 618/92 and (EEC) No 2582/93 Whereas in order to ensure that beef sold is exported to the intended destination, the lodging of a security, as specified in Article 5 (2) (a) of Regulation (EEC) No 2539/84, should be required ; Whereas, in order to ensure a smoother functioning of the export operations, provision should be made for dero ­ gations from certain provisions relating to the release of the security ; Whereas it is appropriate to specify that, in view of the prices which have been fixed in the context of these said, exports should not be eligible for the refunds periodically fixed in the beef and veal sector ; Whereas products held by intervention agencies and intended for export are subject to the provision of Commission Regulation (EEC) No 3002/92 (9), as last amended by Regulation (EEC) No 1938/93 (1 ?) ; Whereas Commission Regulations (EEC) No 618/92 (n) and (EEC) No 2582/93 (12) should be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in the beef and veal sector ('), as last amended by Regula ­ tion (EEC) No 1 25/93 (2), and in particular Article 7 (3) thereof, Whereas Commission Regulation (EEC) No 2539/84 of 5 September 1984 laying down detailed rules for certain sales of frozen beef held by the intervention agencies (3), as last amended by Regulation (EEC) No 1759/93 (4), has provided for the possibility of applying a two-stage pro ­ cedure when selling beef from intervention stocks ; whereas Commission Regulation (EEC) No 2824/85 of 9 October 1985 laying down detailed rules for the sale of frozen boned beef from intervention stocks for export either in the same state or after cutting and/or repack ­ ing (*), as amended by Regulation (EEC) No 251 /93 (6) provided for repackaging under certain conditions ; Whereas certain intervention agencies hold large stocks of intervention meat ; whereas an extension of the period of storage for the meat bought in should be avoided on account of the ensuing high costs ; whereas part of that meat should be put up for sale in accordance with Regu ­ lations (EEC) No 2539/84 and (EEC) No 2824/85 for import into the Republics resulting from the dissolution of the USSR ; Whereas, in view of the urgency and the specific nature of the operation and of the need for controls, special detailed rules must be laid down in particular as regards the minimum quantity which may be purchased during the operation ; Whereas it is necessary to lay down a time limit for the export of the said meat ; whereas this time limit should be fixed by taking into account Article 5 (b) of Commission Regulation (EEC) No 2377/80 of 4 September 1980 on special detailed rules for the application of the system of import and export licences in the beef and veal sector Q, as last amended by Regulation (EEC) No 2867/93 (8) ; HAS ADOPTED THIS REGULATION : Article 1 1 . A sale shall be organized of approximately :  10 000 tonnes of boneless beef held by the Irish inter ­ vention agency bought in before 1 January 1993,  10 000 tonnes of boneless beef held by the interven ­ tion agency of the United Kingdom and bought in between 1 January 1991 and 1 January 1992. 2. This meat must be imported into one or more Republics resulting from the dissolution of the USSR (see Annex IV). 3. Subject to the provisions of this Regulation, the sale shall take place in accordance with the provisions of Regulations (EEC) No 2539/84 and (EEC) No 2824/85. (') OJ No L 148, 28 . 6. 1968, p. 24. 0 OJ No L 18, 27. 1 . 1993, p. 1 . 0 OJ No L 238, 6 . 9. 1984, p. 13 . (4) OJ No L 161 , 2. 7. 1993, p. 59 . O OJ No L 268, 10 . 10 . 1985, p. 14. ( ¢) OJ No L 28, 5. 2. 1993, p. 47. 0 OJ No L 241 , 13 . 9 . 1980, p. 5. (8) OJ No L 262, 21 . 10 . 1993, p. 26 . 0 OJ No L 301 , 17. 10. 1992, p. 17. H OJ No L 176, 20. 7. 1993, p. 12. (") OJ No L 67, 12. 3 . 1992, p. 29. ( 12) OJ No L 237, 22. 9. 1993, p. 9 . No L 284/ 14 Official Journal of the European Communities 19. 11 . 93 Removal orders as referred to in Article 3 ( 1 ) (b) of Regu ­ lation (EEC) No 3002/92, export declarations and, where appropriate T 5 control copies shall bear the following : Productos de intervenciÃ ³n sin restituciÃ ³n [Reglamento (CE) n ° 3173/931 ; Interventionsvarer uden restitution [Forordning (EF) nr. 3173/931 ; Interventionserzeugnis ohne Erstattung [Verordnung (EG) Nr. 3173/931 ; 4. The qualities and the minimum prices referred to in Article 3 (1 ) of Regulation (EEC) No 2539/84 are given in Annex I hereto. 5. An offer or purchase application shall be valid only if it relates to :  a total minimum quantity of 5 000 tonnes expressed in product weight,  a lot comprising all the cuts referred to in Annex II in the percentages stated therein and shall contain a single price per tonne expressed in ecus of the lot made up in this fashion . 6. Only those tenders shall be taken into consideration which reach the intervention agencies concerned not later than 12 noon on 25 November 1993. 7. Particulars of the quantities and the places where the products are stored shall be available to interested parties at the addresses given in Annex III. Ã Ã Ã ¿Ã Ã ¿Ã ½Ã Ã ± ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã  Ã Ã Ã Ã ¯Ã  Ã µÃÃ ¹Ã Ã Ã Ã ¿Ã Ã ® [Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹ ­ Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 3173/931 ; Intervention products without refund [Regulation (EC) No 3173/931 ; Produits d intervention sans restitution [RÃ ¨glement (CE) n0 3173/931 ; Prodotti d intervento senza restituzione  [Regolamento (CE) n. 3173/931 ; Produkten uit interventievoorraden zonder restitutie  [Verordening (nr. 3173/931 ; Produtos de intervenÃ §Ã £o sem restituiÃ §Ã £o [Regulamento (CE) n? 3173/931. Article 2 The products referred to in Article 1 must be exported within five months from the date of conclusion of the contract of sale with the intervention agency. 2. With regard to the security provided for in Article 3 (2) compliance with paragraph 1 shall constitute a primary requirement within the meaning of Article 20 of Commission Regulation (EEC) No 2220/85 ('). However, by derogation from Article 15 of Regulation (EEC) No 3002/92 part of the security shall be released when it is established that the products have reached one of the destinations referred to in Article 11 ( 1 ) (a), (b) or (c) of that Regulation . That part shall be equivalent to the amount of the security initially lodged less ECU 165 per 100 kg product weight. Article 5 Regulations (EEC) No 618/92 and (EEC) No 2582/93 are hereby repeated. Article 6 This Regulation shall enter into force on 25 November 1993 . Article 3 1 . The security provided for in Article 5 ( 1 ) of Regula ­ tion (EEC) No 2539/84 shall be ECU 30 per 100 kilo ­ grams. 2. The security provided for in Article 5 (2) (a) of Regu ­ lation (EEC) No 2539/84 shall be ECU 265 per 100 kilo ­ grams of boneless beef. Article 4 1 . No export refund shall be granted on meat sold under this Regulation. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 November 1993. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 205, 3 . 8 . 1985, p. 5. No L 284/1519 . 11 . 93 Official Journal of the European Communities ANEXO I  BILAG I ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  / ANNEX / ANNEXE I ALLEGATOI  BIJLAGE I ANEXO I Estado miembro Productos Cantidades (toneladas) Precio de venta expresado en ecus por tonelada Medlemsstat Produkter MÃ ¦ngde (tons) Salgspriser i ECU/ton Mitgliedstaat Erzeugnisse Mengen (Tonnen) Verkaufspreise, ausgedrÃ ¼ckt in ECU/Tonne Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Ã Ã ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã Ã ½Ã ¿Ã ¹) Ã ¤Ã ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ®Ã Ã µÃ Ã  Ã µÃ ºÃ Ã Ã ±Ã ¶Ã Ã ¼Ã µÃ ½Ã µÃ  Ã Ã µ Ecu Ã ±Ã ½Ã ¬ Ã Ã Ã ½Ã ¿ Member State Products Quantities (tonnes) Selling prices expressed in ecus per tonne Ã tat membre Produits QuantitÃ ©s (tonnes) Prix de vente exprimÃ ©s en Ã ©cus par tonne Stato membro Prodotti QuantitÃ (tonnellate) Prezzi di vendita espressi in ecu per tonnellata Lid-Staat Produkten Hoeveelheid (ton) Verkoopprijzen uitgedrukt in ecu per ton Estado-membro Produtos Quantidade (toneladas) PreÃ §o de venda expresso em ecus por tonelada [reland  Boneless cuts from : Category C, classes U, R and O 10 000 600 (') United Kingdom  Boneless cuts from : Category C, classes U, R and O 10 000 550 (') (') Precio mÃ ­nimo por cada tonelada de producto de acuerdo con la distribuciÃ ³n contemplada en el Anexo II. (') Minimumpris pr. ton produkt efter fordelingen i bilag II . (') Mindestpreis je Tonne des Erzeugnisses gemÃ ¤Ã  der in Anhang II angegebenen Zusammensetzung, (') Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã · Ã Ã ¹Ã ¼Ã ® Ã ±Ã ½Ã ¬ Ã Ã Ã ½Ã ¿ ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ¿Ã  Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã ·Ã ½ Ã ºÃ ±Ã Ã ±Ã ½Ã ¿Ã ¼Ã ® ÃÃ ¿Ã Ã ±Ã ½Ã ±Ã Ã ­Ã Ã µÃ Ã ±Ã ¹ Ã Ã Ã ¿ ÃÃ ±Ã Ã ±Ã Ã Ã ·Ã ¼Ã ± II . 0) Minimum price per tonne of products made up according to the percentages referred to in Annex II . (') Prix minimum par tonne de produit selon la rÃ ©partition visÃ ©e Ã 1 annexe II. (') Prezzo minimo per tonnellata di prodotto secondo la ripartizione indicata nell allegato II . (') Minimumprijs per ton produkt volgens de in bijlage II aangegeven verdeling. ( l ) PreÃ §o mÃ ­nimo por tonelada de produto segundo a repartiÃ §Ã £o indicada no anexo II . No L 284/16 Official Journal of the European Communities 19. 11 . 93 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DistribuciÃ ³n del lote contemplado en el segundo guiÃ ³n del apartado 5 del artÃ ­culo 1 Fordeling af det i artikel 1 , stk. 5 , andet led, omhandlede parti Zusammensetzung der in Artikel 1 Absatz 5 zweiter Gedankenstrich genannten Partie Ã Ã ±Ã Ã ±Ã ½Ã ¿Ã ¼Ã ® Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  ÃÃ ¿Ã Ã ±Ã ½Ã ±Ã Ã ­Ã Ã µÃ Ã ±Ã ¹ Ã Ã Ã ¿ Ã ¬Ã Ã ¦Ã Ã ¿ 1 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  5 Ã ´Ã µÃ Ã Ã µÃ Ã · ÃÃ µÃ Ã ¯ÃÃ Ã Ã Ã · Repartition of the lot meant in the second subparagraph of Article 1 (5) Repartition du lot vise a l'article 1er paragraphe 5 second tiret Composizione della partita di cui all'articolo 1 , paragrafo 5 , secondo trattino Verdeling van de in artikel 1 , lid 5, tweede streepje, bedoelde partij RepartiÃ §Ã £o do lote referido no n? 5, segundo travessÃ £o, do artigo 1 ? Estado miembro Cortes Porcentaje en peso Medlemsstat UdskÃ ¦ringer VÃ ¦gtprocent Mitgliedstaat TeilstÃ ¼cke Gewichtsanteile Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  Ã ¤Ã µÃ ¼Ã ¬Ã Ã ¹Ã ± Ã Ã ¿Ã Ã ¿Ã Ã Ã  Ã Ã ¿Ã Ã ²Ã ¬Ã Ã ¿Ã Ã  Member State Cuts Weight percentage Ã tat membre DÃ ©coupes Pourcentage du poids Stato membro Tagli Percentuale del peso Lid-Staat Deelstukken % van het totaalgewicht Estado-membro Cortes Percentagem do peso Ireland Forequarters 85 Plates / Flanks 15 100 % United Kingdom Clod and sticking / Forerib / Pony 85 Forequarter flanks / Thin flanks 15 100 % 19. 11 . 93 Official Journal of the European Communities No L 284/ 17 ANEXO III  BILAG III  ANHANG III  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  III  ANNEX III  ANNEXE III  ALLEGATO III  BIJLAGE III  ANEXO III Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervenÃ §Ã £o UNITED KINGDOM : Intervention Board for Agricultural Produce Fountain House 2 Queens Walk Reading RGl 7QW Berkshire tel. (0734) 58 36 26 telex 848 302, telefax (0734) 56 67 50 IRELAND : Department of Agriculture, Food and Forestry Agriculture House Kildare Street Dublin 2 tel . (01 ) 678 90 11 , ext. 2278 and 3806 telex 93292 and 93607, telefax (01)6616263, (01)6785214 and (01 ) 6620198 ANNEX IV The Republics resulting from the dissolution of the USSR Armenia Azerbaijan Belarus Georgia Kazakhstan Kyrgyzstan Moldova Russia Tajikistan Turkmenistan Ukraine Uzbekistan